 

Exhibit 10.6

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED

PURCHASE AND SALE AGREEMENT

 

by and between

 

ACS FUNDING TRUST I,

as the Buyer

 

and

 

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Seller

 

Dated as of August 10, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I GENERAL

   1

Section 1.1

  

Certain Defined Terms

   1

Section 1.2

  

Other Terms

   3

Section 1.3

  

Computation of Time Periods

   3

Section 1.4

  

Interpretation

   3

Section 1.5

  

References

   4

Section 1.6

  

Calculations

   4

ARTICLE II SALE AND CONVEYANCE

   4

Section 2.1

  

Sale

   4

Section 2.2

  

Assignments, Etc.

   7

Section 2.3

  

Lien Release Dividends

   8

ARTICLE III PURCHASE PRICE AND PAYMENT; MONTHLY REPORT

   9

Section 3.1

  

Purchase Price

   9

Section 3.2

  

Payment of Purchase Price

   9

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   10

Section 4.1

  

Seller’s Representations and Warranties

   10

Section 4.2

  

Seller’s Representations and Warranties Regarding the Agreement and the Loans

   15

Section 4.3

  

Representations and Warranties of the Buyer

   16

ARTICLE V PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

   17

Section 5.1

  

Custody of Loans

   17

Section 5.2

  

Filing

   17

Section 5.3

  

Name Change or Relocation

   17

Section 5.4

  

Chief Executive Office

   18

Section 5.5

  

Costs and Expenses

   18

Section 5.6

  

Sale Treatment

   18

Section 5.7

  

Separateness from Buyer

   18

ARTICLE VI COVENANTS

   18

Section 6.1

  

Seller Covenants

   18

 

i



--------------------------------------------------------------------------------

Section 6.2

  

Delivery of Loan Files

   20

Section 6.3

  

Release of Released Amounts

   20

ARTICLE VII REPURCHASE OBLIGATION

   21

Section 7.1

  

Repurchase of Ineligible Loans

   21

Section 7.2

  

Substitution of Loans

   22

Section 7.3

  

Deemed Collections

   23

ARTICLE VIII CONDITIONS PRECEDENT

   24

Section 8.1

  

Conditions to the Buyer’s Obligations Regarding Loans

   24

ARTICLE IX TERM AND TERMINATION

   24

Section 9.1

  

Termination

   24

ARTICLE X MISCELLANEOUS PROVISIONS

   25

Section 10.1

  

Amendment

   25

Section 10.2

  

Governing Law

   25

Section 10.3

  

Notices

   25

Section 10.4

  

Severability of Provisions

   26

Section 10.5

  

Assignment

   26

Section 10.6

  

Further Assurances

   27

Section 10.7

  

No Waiver; Cumulative Remedies

   27

Section 10.8

  

Counterparts

   27

Section 10.9

  

Binding Effect; Third-Party Beneficiaries

   28

Section 10.10

  

Liabilities to Obligors

   28

Section 10.11

  

Merger and Integration

   28

Section 10.12

  

Headings

   28

Section 10.13

  

No Bankruptcy Petition; Disclaimer

   28

Section 10.14

  

Schedules and Exhibits

   28

Section 10.15

  

Merger or Consolidation of, or Assumption of the Obligations of, the Seller

   28

Section 10.16

  

[Reserved.]

   29

Section 10.17

  

Costs, Expenses and Taxes

   29

Section 10.18

  

Indemnities by the Seller

   29

Section 10.19

  

Recourse Against Certain Parties

   30

Section 10.20

  

Sharing of Payments on Loans Subject to Retained Interest Provisions

   31

 

ii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Schedule I

  

Loan List

Exhibit A

  

Form of Sale Assignment

Exhibit B

  

Form of Notice of Sale

 

iii



--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED

PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (such agreement as
amended, modified, waived, supplemented or restated from time to time, the
“Agreement”), is dated as of August 10, 2004, by and between AMERICAN CAPITAL
STRATEGIES, LTD., a Delaware corporation, as the seller (together with its
successors and assigns in such capacity, the “Seller”), and ACS FUNDING TRUST I,
a Delaware statutory trust, as the buyer (together with its successors and
assigns in such capacity the “Buyer”).

 

R E C I T A L S

 

WHEREAS, the Seller and the Buyer heretofore executed and delivered an Amended
and Restated Purchase and Sale Agreement, dated as of June 13, 2003 (as amended,
modified, waived or supplemented, the “Original Purchase Agreement”), providing
for the purchase by the Buyer of certain loans originated or purchased by the
Seller in the normal course of business, together with among other things,
related rights of payment thereunder and the interest of the Seller in the
related property and other interests securing the payments to be made under such
loans;

 

WHEREAS, Section 10.1 of the Original Purchase Agreement provides that the
Original Purchase Agreement shall not be amended without the written agreement
of the Seller and the Buyer (with not less than ten Business Days’ prior written
notice provided to the Deal Agent);

 

WHEREAS, the Seller and the Buyer hereby desire to amend and restate the
Original Purchase Agreement to make certain changes that are necessary or in the
interests of the parties;

 

WHEREAS, each of the Seller and the Buyer consents to (and the Deal Agent
acknowledges its receipt of notice not less than ten Business Days prior to) the
amendments to the Original Purchase Agreement effected by this Agreement;

 

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

GENERAL

 

Section 1.1 Certain Defined Terms.

 

(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.1. In addition, capitalized terms used but not defined
herein have the meanings given to such terms in the Loan Funding Agreement (as
defined below).

 

1



--------------------------------------------------------------------------------

(b) As used in this Agreement and its exhibits and schedules, unless the context
requires a different meaning, the following terms shall have the following
meanings:

 

Agreement: Defined in the Preamble.

 

Buyer: Defined in the Preamble.

 

Deemed Collection: Defined in Section 7.3.

 

Indemnified Amounts: Defined in Section 10.18(a).

 

Indemnified Party: Defined in Section 10.18(a).

 

Ineligible Loan: Defined in Section 7.1.

 

Lien Release Dividend: Defined in Section 2.3(a).

 

Lien Release Dividend Date: The date specified by the Buyer, which date may be
any Business Day, provided notice is given in accordance with Section 2.3(a).

 

Loan Funding Agreement: The Second Amended and Restated Loan Funding and
Servicing Agreement, dated as of August 10, 2004, by and among ACS Funding Trust
I, as the borrower, American Capital Strategies, Ltd., as the servicer, each of
the Conduit Lenders and Institutional Lenders from time to time party thereto,
each of the Lender Agents from time to time party thereto, Wachovia Capital
Markets, LLC, as the deal agent, JPMorgan Chase Bank, as the swingline lender,
and Wells Fargo Bank, National Association, as the backup servicer and the
collateral custodian, as such agreement may be amended, modified, supplemented,
waived or restated from time to time.

 

Notice of Sale: A written notice, in the form of Exhibit B, to be used for each
transfer hereunder.

 

Obligor Account: Defined in Section 6.1(c).

 

Original Purchase Agreement: Defined in the Recitals.

 

Purchase: Any transfer made hereunder pursuant to Section 2.1.

 

Purchase Date: Any Business Day on which any Purchased Asset is acquired by the
Buyer pursuant to the terms of this Agreement, including any Substitution Date,
as set forth in the related Sale Assignment.

 

Purchase Price: Defined in Section 3.1.

 

Purchased Assets: Defined in Section 2.1(a).

 

Purchased Loans: The Loans listed on Schedule I hereto.

 

Replaced Loan: Defined in Section 7.2(a).

 

2



--------------------------------------------------------------------------------

Sale Assignment: Defined in Section 2.2(a).

 

Sale Papers: Defined in Section 4.1(a).

 

Schedule I: The schedule of all Purchased Assets that are sold, transferred,
assigned and/or contributed by the Seller to the Buyer on a Purchase Date, which
schedule as to Purchased Assets identified as of the initial Purchase Date is
attached hereto and as to any Purchased Assets identified on any subsequent
Purchase Date is supplemented by “Schedule I” attached to the applicable Sale
Assignment, and incorporated herein by reference, as such schedule may be
amended, modified or supplemented from time to time in accordance with the terms
hereof.

 

Seller: Defined in the Preamble.

 

Substitute Loan: Defined in Section 7.2.

 

Substitution Date: Any date on which the Seller transfers a Substitute Loan to
the Buyer.

 

Section 1.2 Other Terms.

 

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles. The symbol “$” shall
mean the lawful currency of the United States. All terms used in Article 9 of
the UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.

 

Section 1.3 Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

Section 1.4 Interpretation.

 

In this Agreement and the other Sale Papers, unless a contrary intention
appears:

 

(i) the singular number includes the plural number and vice versa;

 

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the Sale
Papers;

 

(iii) reference to any gender includes each other gender;

 

(iv) reference to day or days without further qualification means calendar days;

 

(v) unless otherwise stated, reference to any time means Charlotte, North
Carolina time;

 

(vi) references to “writing” include printing, typing, lithography, electronic
or other means of reproducing words in a visible form;

 

3



--------------------------------------------------------------------------------

(vii) reference to any agreement (including any of the Sale Papers), document or
instrument means such agreement, document or instrument as amended, modified,
waived, supplemented or restated and in effect from time to time in accordance
with the terms thereof and, if applicable, the terms of the other Sale Papers
and reference to any promissory note includes any promissory note that is an
extension or renewal thereof or a substitute or replacement therefor; and

 

(viii) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision.

 

Section 1.5 References.

 

All section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

Section 1.6 Calculations.

 

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360–day year and the
actual days elapsed in the relevant period and will be carried out to at least
three decimal places.

 

ARTICLE II

SALE AND CONVEYANCE

 

Section 2.1 Sale.

 

(a) Subject to and upon the terms and conditions set forth herein, on each
Purchase Date, the Seller hereby sells, assigns, sets over and otherwise
conveys, and the Buyer hereby purchases and takes from the Seller, without
recourse except as provided herein, all right, title, and interest, whether now
owned or hereafter acquired or arising, and wherever located, of the Seller in
and to the property described in clauses (i) through (x) below and all accounts,
cash and currency, chattel paper, tangible chattel paper, electronic chattel
paper, copyrights, copyright licenses, equipment, fixtures, contract rights,
general intangibles, instruments, certificates of deposit, certificated
securities, uncertificated securities, financial assets, security entitlements,
commercial tort claims, deposit accounts, inventory, investment property,
letter-of-credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to any of the following (in
each case excluding the Retained Interest and the Excluded Amounts)
(collectively, the “Purchased Assets”):

 

(i) the Loans that are identified by the Seller as of the initial Cut-Off Date,
which are listed on Schedule I hereto, and the Loans that are listed on Schedule
I to any Sale Assignment, and all monies due or to become due in payment of such
Loans on and after the related Cut-Off Date, including but not limited to all
Collections and all obligations owed to the Seller in connection with such
Loans;

 

4



--------------------------------------------------------------------------------

(ii) any Related Property securing or purporting to secure such Loans (to the
extent the Seller, other than solely in its capacity as collateral agent under
any loan agreement with an Obligor, has been granted a Lien thereon) including
the related security interest granted by the Obligor under such Loans, all
proceeds from any sale or other disposition of such Related Property;

 

(iii) all security interests, liens, guaranties, warranties, letters of credit,
accounts, bank accounts, mortgages or other encumbrances and property subject
thereto from time to time purporting to secure or support payment of such Loans,
together with all UCC financing statements or similar filings signed by an
Obligor relating thereto;

 

(iv) all claims (including “claims” as defined in Bankruptcy Code § 101(5)),
suits, causes of action, and any other right of the Seller, whether known or
unknown, against the related Borrower, the related Obligors, if any, or any of
their respective Affiliates, agents, representatives, contractors, advisors, or
any other Person that in any way is based upon, arises out of or is related to
any of the foregoing, including, to the extent permitted to be assigned under
applicable law, all claims (including contract claims, tort claims, malpractice
claims, and claims under any law governing the purchase and sale of, or
indentures for, securities), suits, causes of action, and any other right of the
Seller against any attorney, accountant, financial advisor, or other Person
arising under or in connection with the related Loan Documents;

 

(v) all cash, securities, or other property, and all setoffs and recoupments,
received or effected by or for the account of the Seller under such Loans
(whether for principal, interest, fees, reimbursement obligations, or otherwise)
after the related Cut-Off Date, including all distributions obtained by or
through redemption, consummation of a plan of reorganization, restructuring,
liquidation, or otherwise of any related Obligor or the related Loan Documents,
and all cash, securities, interest, dividends, and other property that may be
exchanged for, or distributed or collected with respect to, any of the
foregoing;

 

(vi) all Insurance Policies;

 

(vii) the Loan Documents with respect to such Loans;

 

(viii) the Collection Account, each Lock-Box and all Lock-Box Accounts, together
with all funds held in or credited to such accounts, and all certificates and
instruments, if any, from time to time representing or evidencing each of the
foregoing or such funds (to the extent of the Seller’s interest therein, if
any);

 

(ix) the “Purchased Assets”, under, and as defined in, the Original Purchase
Agreement, excluding, however, all right, title, and interest in, under and to
the “Pledge Agreement” and the related “Supplemental Interests”, in each case
under, and as defined in, the Original Purchase Agreement; and

 

(x) all income and proceeds of the foregoing.

 

5



--------------------------------------------------------------------------------

To the extent the Purchase Price (as defined herein) paid to the Seller for any
Loan is less than the Fair Market Value of such Loan, the difference between
such Fair Market Value and the Purchase Price (as defined herein) shall be
deemed to be a capital contribution made by the Seller to the Buyer on the
applicable Purchase Date.

 

(b) The Seller and the Buyer acknowledge that the representations and warranties
of the Seller in Section 4.1 and 4.2 will run to and be for the benefit of the
Deal Agent and the Secured Parties, and the Deal Agent and the Secured Parties
may enforce, directly without joinder of the Buyer, the repurchase obligations
of the Seller with respect to breaches of such representations and warranties as
set forth herein.

 

(c) The sale, transfer, assignment, set–over and conveyance of the Purchased
Assets by the Seller to the Buyer pursuant to this Agreement does not constitute
and is not intended to result in a creation or an assumption by the Buyer, the
Deal Agent or the Secured Parties of any obligation of the Seller in connection
with the Purchased Assets, or any agreement or instrument relating thereto,
including, without limitation, (i) any obligation to any Obligor, if any, not
financed by, or with an unfunded commitment from, the Seller, (ii) any taxes,
fees, or other charges imposed by any Governmental Authority and (iii) any
insurance premiums that remain owing with respect to any Loan at the time such
Loan is sold hereunder. Without limiting the foregoing, the Buyer does not
assume any obligation to purchase any additional notes or loans under agreements
governing the Purchased Assets.

 

(d) The Seller and the Buyer intend and agree that (i) the transfer of the
Purchased Assets from the Seller to the Buyer is intended to be a sale,
conveyance and transfer of ownership of the Purchased Assets rather than the
mere granting of a security interest to secure a borrowing and (ii) such
Purchased Assets shall not be part of the Seller’s estate upon the occurrence of
an Insolvency Event or in the event of any other action by or against such
Person under any Insolvency Law. In the event, however, that notwithstanding
such intent and agreement, such transfers are deemed to be a grant of a mere
security interest to secure indebtedness, the Seller shall be deemed to have
granted (and hereby does grant) to the Buyer a perfected first priority security
interest in such Purchased Assets, and this Agreement shall constitute a
security agreement under Applicable Law, securing the repayment of the Purchase
Price paid hereunder and the other obligations of the Seller to the Buyer
hereunder, and subject to the other terms and conditions of, this Agreement
together with such other obligations or interests as may arise hereunder and
thereunder in favor of the parties hereto and thereto and the Seller agrees to
execute such documents and take such other actions as shall be reasonably
necessary or reasonably advisable to insure, protect or preserve such security
interest including, without limitation, those specified in Section 2.1(f).

 

(e) If such transfer of the Purchased Assets is deemed to be the mere granting
of a security interest to secure a borrowing, the Buyer may, to secure the
Buyer’s obligations under the Loan Funding Agreement repledge and reassign (i)
all or a portion of the Purchased Assets pledged to the Buyer by the Seller and
with respect to which the Buyer has not released its security interest at the
time of such pledge and assignment, and (ii) all proceeds thereof. Such repledge
and reassignment may be made by the Buyer with or without a repledge and
reassignment by the Buyer of its rights under any agreement with the Seller, and
without further notice to or acknowledgment from the Seller. The Seller waives,
to the extent permitted by

 

6



--------------------------------------------------------------------------------

Applicable Law, all claims, causes of action and remedies, whether legal or
equitable (including any right of setoff), against the Buyer or any assignee of
the Buyer relating to such action by the Buyer in connection with the
transactions contemplated by this Agreement and the Transaction Documents.

 

(f) In connection with the sale of any Purchased Assets, the Seller agrees (i)
to record and file, at its own expense, any financing statements, assignments of
financing statements (and continuation statements with respect to such financing
statements when applicable) and Assignments of Mortgage, as the case may be,
with respect to the Purchased Assets, meeting the requirements of Applicable Law
in such manner and in such jurisdictions as are necessary to evidence the sale
of the Purchased Assets and to perfect, and maintain the perfection of, the
transfer of the Purchased Assets from the Seller to the Buyer on and after the
applicable Purchase Date, (ii) that such financing statements, assignments of
financing statements and Assignments of Mortgage, as the case may be, shall name
the Seller, as seller/debtor/assignor, and the Buyer, as purchaser/secured
party/assignee, of the Purchased Assets and (iii) to deliver a file-stamped copy
of such financing statements or other evidence of such filings (excluding
continuation statements, which shall be delivered as filed).

 

Section 2.2 Assignments, Etc.

 

(a) Sale Assignment. The Seller shall on or prior to each Purchase Date, with
respect to the Purchased Assets to be sold, assigned and conveyed on such date,
execute and deliver to the Buyer a written assignment (the “Sale Assignment”)
from Seller to the Buyer substantially in the form of Exhibit A hereto. The
failure of the Seller to execute and deliver a Sale Assignment shall not limit
or otherwise affect the validity and enforceability of the sale, assignment and
conveyance of the Purchased Assets or the status of such sale, assignment and
conveyance as an absolute sale of the Loans and other Purchased Assets. From and
after such Purchase Date, such Purchased Assets shall be deemed to be part of
the Purchased Assets hereunder.

 

(b) Covenants of the Seller In Connection With Additions. On or before any
Purchase Date with respect to any Loans and other Purchased Assets acquired by
the Buyer, the Seller shall:

 

(i) clearly indicate in its files that such Loans and other Purchased Assets
have been sold to the Buyer and deliver to the Buyer a list that the Seller
shall represent to contain a true and complete list of such Loans and the
Purchased Assets, identified by account number, which computer file shall be as
of such date incorporated into and made a part of the Loan List attached as
Schedule I of this Agreement; and

 

(ii) provide the Buyer with an Officer’s Certificate certifying as follows: (A)
each such Loan was, as of the related Purchase Date, an Eligible Loan, (B) no
selection procedures believed by the Seller to be adverse to the interest of the
Buyer were utilized in selecting such Loans from the available Eligible Loans in
the Seller’s portfolio, (C) such Loans and other Purchased Assets and all
proceeds thereof will be conveyed to the Buyer free and clear of any Lien of any
Person claiming through or under the Seller or any of its Affiliates, and (D) as
of the related Purchase Date, (x) no Insolvency Event with respect to the Seller
has occurred, and (y) the sale of such Loans and other

 

7



--------------------------------------------------------------------------------

Purchased Assets to the Buyer has not been made in contemplation of the
occurrence of any Insolvency Event with respect to the Seller.

 

Section 2.3 Lien Release Dividends.

 

(a) Notwithstanding any provision contained in this Agreement to the contrary,
provided there is neither an Unmatured Termination Event, a Termination Event
nor a Servicer Termination Event, on a Lien Release Dividend Date, the Buyer may
dividend to the Seller a portion of the Loans or portions thereof (each, a “Lien
Release Dividend”), subject to the following terms and conditions:

 

(i) The Buyer and the Seller shall have given to the Deal Agent, as the Buyer’s
assignee, at least two Business Days’ prior written notice of its intent to
effect an Lien Release Dividend, unless such notice is waived or reduced by the
Deal Agent;

 

(ii) Any Lien Release Dividend shall be in connection with a Permitted
Securitization Transaction;

 

(iii) After giving effect to the Lien Release Dividend and the dividend to the
Seller of the Loans or portions thereof on the Lien Release Dividend Date, (A)
the representations and warranties contained in Sections 4.1 and 4.2 hereof
shall continue to be correct in all material respects, except to the extent
relating to an earlier date and (B) neither an Unmatured Termination Event, a
Termination Event nor a Servicer Termination Event shall have resulted;

 

(iv) Such Lien Release Dividend must be in compliance with Applicable Law and
may not (A) be made with the intent to hinder, delay or defraud any creditor of
the Buyer or (B) leave the Buyer, immediately after giving effect to the Lien
Release Dividend, (i) insolvent, (ii) with insufficient funds to pay its
obligations as and when they become due or (iii) with inadequate capital for its
present and anticipated business and transactions;

 

(v) On or prior to the Lien Release Dividend Date, the Buyer shall have (A)
delivered to the Seller a list specifying all Loans or portions thereof to be
transferred pursuant to such Lien Release Dividend and the Seller shall have
approved same in its sole discretion and (B) obtained all authorizations,
consents and approvals required to effectuate the Lien Release Dividend; and

 

(vi) A portion of a Loan may be transferred pursuant to the Lien Release
Dividend, provided, that (A) such transfer does not have an adverse effect on
the portion of the Loan remaining as a part of the Collateral under the Loan
Funding Agreement, any other Collateral under the Loan Funding Agreement, the
Lenders, the Deal Agent or the other Secured Parties, (B) the Loan Documents for
such portion of the Loan remaining as a part of the Collateral have been amended
to contain pro rata sharing, intercreditor and, if applicable, subordination
provisions substantially the same as those contained in the form of
intercreditor and subordination agreement attached as Exhibit U to the Loan
Funding Agreement, and (C) a new promissory note for the portion of the Loan
remaining as a part of the Collateral under the Loan Funding Agreement has been

 

8



--------------------------------------------------------------------------------

executed by the Obligor, and the original thereof has been endorsed to the Deal
Agent and delivered to the Collateral Custodian.

 

(b) In connection with the Lien Release Dividend, there shall be assigned to the
Seller, without recourse, representation or warranty, all of the right, title
and interest of the Buyer in, to and under the Loans or portions thereof so
retransferred (together with, in the case of the transfer of the Loans but not
portions thereof, the related Purchased Assets) and such Loans or portions
thereof so retransferred (together with, in the case of the transfer of the
Loans but not portions thereof, the related Purchased Assets) shall be released
from the Lien of this Agreement (subject to the requirements of clause (a)(iii)
above).

 

(c) The Seller hereby agrees to pay the reasonable legal fees and expenses of
the Buyer in connection with any Lien Release Dividend hereunder and under the
Loan Funding Agreement (including, but not limited to, expenses incurred in
connection with the release of the Liens of the Deal Agent, on behalf of the
Secured Parties, the Buyer and any other party having an interest in the Loans
in connection with such Lien Release Dividend).

 

(d) In connection with any Lien Release Dividend, on the related Lien Release
Dividend Date, the Buyer shall, at the expense of the Seller (1) execute such
instruments of release with respect to the Loans or portions thereof to be
transferred to the Seller (together with, in the case of the transfer of the
Loans but not portions thereof, the related Collateral), in recordable form if
necessary, in favor of the Seller as the Seller may reasonably request, (2)
deliver any portion of the Loans or portions thereof to be transferred to the
Seller (together with, in the case of the transfer of the Loans but not portions
thereof, the related Collateral) in its possession to the Seller and (3)
otherwise take such actions as are necessary and appropriate to release the Lien
of the Buyer on the Loans or portions thereof to be transferred to the Seller
(together with, in the case of the transfer of the Loans but not portions
thereof, the related Collateral) and release and deliver to the Seller such
Loans or portions thereof to be transferred to the Seller (together with, in the
case of the transfer of the Loans but not portions thereof, the related
Collateral).

 

ARTICLE III

PURCHASE PRICE AND PAYMENT; MONTHLY REPORT

 

Section 3.1 Purchase Price.

 

The purchase price for each Purchased Asset sold to the Buyer by the Seller
under this Agreement (the “Purchase Price”) shall be a dollar amount equal to
the Outstanding Loan Balance of such Loan.

 

Section 3.2 Payment of Purchase Price.

 

(a) The Purchase Price shall be paid by the Buyer on each related Purchase Date
either (i) in cash or (ii) if the Buyer does not have sufficient cash to pay the
full amount of the Purchase Price, by means of a capital contribution by the
Seller to the Buyer.

 

(b) Unless otherwise specified herein, all payments of the Purchase Price of any
Purchased Asset sold hereunder shall be made not later than 2:00 p.m.
(Charlotte, North Carolina

 

9



--------------------------------------------------------------------------------

time) on the date specified therefor in lawful money of the United States in
same day funds by depositing such amounts in the bank account designated in
writing by the Seller to the Purchaser.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Seller’s Representations and Warranties.

 

The Seller hereby represents and warrants to the Buyer, as of the Closing Date
and each Purchase Date, that:

 

(a) Organization and Good Standing; Power and Authority. The Seller is a
corporation duly organized and validly existing in good standing under the laws
of the jurisdiction of its formation and has full power, authority and legal
right to own its properties and conduct its business as such properties are
presently owned and as such business is presently conducted and to execute,
deliver and perform its obligations under this Agreement and each other document
or instrument to be delivered by the Seller hereunder (collectively, the “Sale
Papers”).

 

(b) Due Qualification. The Seller is duly qualified to do business and is in
good standing as a foreign corporation and has obtained all necessary licenses
and approvals, in each jurisdiction in which the nature of its business requires
it to be so qualified.

 

(c) Valid Sale. This Agreement and each Sale Assignment shall effect a valid
sale, transfer and assignment of the Purchased Assets from the Seller to the
Buyer, enforceable against the Seller in accordance with their terms.

 

(d) Due Authorization. The execution and delivery of this Agreement and each of
the Sale Papers, and the consummation of the transactions provided for herein
and therein have been duly authorized by the Seller by all necessary corporate
action on the part of the Seller.

 

(e) No Conflict. The execution and delivery of this Agreement and each of the
Sale Papers, the performance of the transactions contemplated hereby and thereby
and the fulfillment of the terms hereof and thereof, will not conflict with,
result in any breach of any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under the
Seller’s organizational documents or any Contractual Obligation of the Seller.

 

(f) No Violation. The execution and delivery of this Agreement and each of the
Sale Papers, the performance of the transactions contemplated hereby and thereby
and the fulfillment of the terms hereof and thereof (including, without
limitation, the sale of Purchased Assets by the Seller or remittance of
Collections in accordance with the provisions of this Agreement), will not
conflict with or violate, in any material respect, any requirements of laws
applicable to the Seller.

 

(g) No Proceedings. Except as previously disclosed to the Deal Agent and each
Lender Agent in writing, there are no proceedings or investigations (formal or
informal) pending or, to the best knowledge of the Seller, threatened against
the Seller before any court, regulatory body, administrative agency, or other
tribunal or governmental instrumentality (i) asserting the invalidity of this
Agreement or any of the Sale Papers, (ii) seeking to prevent the consummation

 

10



--------------------------------------------------------------------------------

of any of the transactions contemplated by this Agreement or any of the Sale
Papers, or (iii) seeking any determination or ruling that could reasonably be
expected to be adversely determined, and if adversely determined, would
materially and adversely affect the performance by the Seller of its obligations
under this Agreement or any of the Sale Papers.

 

(h) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority required in
connection with the execution and delivery of this Agreement and the Sale
Papers, the performance of the transactions contemplated by this Agreement and
the Sale Papers and the fulfillment of or terms hereof and thereof, have been
obtained.

 

(i) Bulk Sales. The execution, delivery and performance of this Agreement do not
require compliance with any “bulk sales” law by the Seller.

 

(j) Solvency. The transactions contemplated under this Agreement and the Sale
Papers do not and will not render the Seller insolvent.

 

(k) Selection Procedures. No selection procedures believed by the Seller to be
adverse to the interests of the Buyer were utilized by the Seller in selecting
the Loans to be sold, assigned, transferred, set-over and otherwise conveyed
hereunder.

 

(l) Taxes. The Seller has filed or caused to be filed all tax returns that, to
its knowledge, are required to be filed by it and has paid all taxes shown to be
due and payable on such returns or on any assessments made against it or any of
its property and all other taxes, fees or other charges imposed on it or any of
its property by any Governmental Authority (other than any amount of tax due the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with generally
accepted accounting principles have been provided on the books of the Seller);
no tax lien has been filed and, to the Seller’s knowledge, no claim is being
asserted, with respect to any such tax, fee or other charge.

 

(m) Agreements Enforceable. This Agreement and each of the Sale Papers to which
the Seller is a party constitute the legal, valid and binding obligation of the
Seller enforceable against the Seller in accordance with their respective terms,
except as such enforceability may be limited by Insolvency Laws and except as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

 

(n) Reports Accurate. All reports, information, exhibits, financial statements,
documents, books, records or reports, whether written, verbal or electronic,
furnished by the Seller to the Buyer in connection with this Agreement are and
were true, complete and accurate as of the date they are or were dated or as of
the date so furnished, and no such document contains or contained any material
misstatement of fact or omits or shall omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

 

(o) Location of Offices. The Seller’s name is set forth in Section 10.3 and its
location (within the meaning of Article 9 of the UCC) is the State of Delaware.
The Seller has not changed its name, identity, structure, existence or state of
formation, whether by amendment of

 

11



--------------------------------------------------------------------------------

its certificate of incorporation, by reorganization or otherwise, and has not
changed its location (within the meaning of Article 9 of the UCC) within the
four months preceding the Closing Date.

 

(p) Tradenames. Seller has no trade names, fictitious names, assumed names or
“doing business as” names or other names under which it has done or is doing
business.

 

(q) Purchase Agreement. This Agreement (together with the related Sale
Assignments) is the only agreement pursuant to which the Seller sells Purchased
Assets (other than the Hedge Collateral).

 

(r) Value Given. The Purchase Price received by the Seller for each Purchased
Asset under this Agreement constitutes reasonably equivalent value therefor and
the transfer by the Seller thereof to the Buyer was not made for or on account
of an antecedent debt owed by the Seller to the Buyer, and such transfer was not
and is not voidable or subject to avoidance under any section of the Bankruptcy
Code.

 

(s) Special Purpose Entity. The trust agreement of the Buyer is substantially in
the form of Exhibit C to the Loan Funding Agreement.

 

(t) Separate Entity. The Seller is operated as an entity with assets and
liabilities distinct from those of the Buyer, and the Seller hereby acknowledges
that the Deal Agent and the Lenders under the Loan Funding Agreement are
entering into the transactions contemplated by the Loan Funding Agreement in
reliance upon the Seller’s identity as a separate legal entity from the Buyer.

 

(u) Marking of Files. The Seller will have, at its own expense, prior to the
close of business on the Closing Date, (i) indicated in its Computer Records
that ownership of the Loans transferred by it to the Buyer and identified on the
Loan List have been sold to the Buyer and (ii) cause to be affixed to the
original of each Underlying Note and a copy of each loan agreement the following
legend:

 

This loan agreement/note is subject to a security interest granted to Wachovia
Capital Markets, LLC, as Deal Agent on behalf of the Secured Parties. UCC–1
Financing Statements covering this loan agreement/note have been filed with the
Secretary of State of the State of Delaware. Such Lien will be released only in
connection with appropriate filings in such offices. Consequently, potential
purchasers of this loan agreement/note must refer to such filings to determine
whether such Lien has been released.

 

(v) Security Interest.

 

(i) This Agreement creates a valid, continuing and enforceable security interest
(as defined in the applicable UCC) in the Purchased Assets in favor of the
Buyer, which security interest is prior to all other Liens (except for Permitted
Liens), and is enforceable as such against creditors of and purchasers from the
Seller;

 

12



--------------------------------------------------------------------------------

(ii) the Loans, along with the related Loan Files, constitute either a “general
intangible,” an “instrument,” an “account,” “investment property,” or “chattel
paper,” within the meaning of the applicable UCC;

 

(iii) the Seller is the lawful owner of and has good and marketable title to the
Purchased Assets free and clear of any Lien (other than Permitted Liens);

 

(iv) the Seller has received all consents and approvals required by the terms of
the Purchased Assets to the grant of a security interest in the Purchased Assets
hereunder to the Buyer and for the Buyer to grant a security interest in such
Purchased Assets to the Deal Agent under the Loan Funding Agreement;

 

(v) the Seller has caused the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under Applicable Law
in order to perfect the security interest in such Purchased Assets granted to
the Buyer;

 

(vi) other than the security interest granted to the Buyer pursuant to this
Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of such Purchased Assets;

 

(vii) the Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering such Purchased Assets other than any financing statement (A) relating
to the security interest granted to the Buyer under this Agreement, or (B) that
has been terminated;

 

(viii) the Seller is not aware of the filing of any judgment or tax Lien filings
against the Seller;

 

(ix) all original Underlying Notes that constitute or evidence any Loans
included in the Purchased Assets have been delivered to the Collateral
Custodian;

 

(x) the Seller and the Buyer have received a written acknowledgment from the
Collateral Custodian that the Collateral Custodian or its bailee is holding the
Underlying Notes that constitute or evidence the Loans included in the Purchased
Assets solely on behalf of and for the benefit of the Buyer or its assignees
provided, however, notwithstanding, the foregoing, with respect to any
Pre-Positioned Loan to be purchased with the proceeds of an Advance or a
Swingline Advance, the Seller and the Buyer shall have received a written
acknowledgment from the Collateral Custodian (A) that the Collateral Custodian
has received a faxed copy of the Underlying Note and (B) within two Business
Days after such Purchase Date, that the Collateral Custodian or its bailee is
holding the Underlying Notes that constitutes or evidence the Loans included in
the Purchased Assets solely on behalf of the Buyer or its assignees; and

 

(xi) none of the Underlying Notes that constitute or evidence the Loans has any
marks or notations indicating that it has been pledged, assigned or otherwise
conveyed to any Person other than the Seller and the Buyer.

 

13



--------------------------------------------------------------------------------

(w) ERISA. The Seller is in compliance with ERISA and has not incurred and does
not expect to incur any liabilities (except for premium payments arising in the
ordinary course of business) payable to the Pension Benefit Guaranty Corporation
under ERISA.

 

(x) No Broker. No broker or finder acting on behalf of the Seller was employed
or utilized in connection with this Agreement or the other Sale Papers or the
transactions contemplated hereby or thereby and the Seller has no obligation to
any Person in respect of any finder’s or brokerage fees in connection therewith.

 

(y) An Investment Company. The Seller is an “investment company” that has
elected to be regulated as a “business development company” within the meaning
of the 1940 Act, and is, and after the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents will be, in
compliance with all requirements of the 1940 Act.

 

(z) Accuracy of Representations and Warranties. Each representation or warranty
by the Seller contained herein or in any certificate or other document furnished
by the Seller pursuant hereto or in connection herewith is true and correct.

 

(aa) Government Regulations. The Seller is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any Margin Stock.
The Seller owns no Margin Stock, and no portion of the proceeds of any Purchase
hereunder will be used, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock, for the purpose of reducing or retiring any
Indebtedness that was originally incurred to purchase or carry any Margin Stock
or for any other purpose that might cause any portion of such proceeds to be
considered a “purpose credit” within the meaning of Regulation T, U or X of the
Federal Reserve Board. The Seller will not take or permit to be taken any action
that might cause any Related Document to violate any regulation of the Federal
Reserve Board.

 

(bb) [Reserved].

 

(cc) Environmental. At the time of origination of any Loan where real property
that is material to the operations of the related business serves as the Related
Property for such Loan, the related mortgaged property was free of contamination
from toxic substances or hazardous wastes requiring action under Applicable Law
or is subject to ongoing environmental rehabilitation approved by the Servicer,
and, as of the related Cut-Off Date of such Loan, the Seller has no knowledge of
any such contamination from toxic substances or hazardous waste material on any
such real property unless such items are below action levels.

 

(dd) Material Adverse Change. Since the Closing Date, there has been no Material
Adverse Change with respect to the Seller.

 

(ee) USA PATRIOT Act. Neither the Seller nor any Affiliate of the Seller is (i)
a country, territory, organization, person or entity named on an OFAC list, (ii)
a Person that resides or has a place of business in a country or territory named
on such lists or which is designated as a Non-Cooperative Jurisdiction by the
Financial Action Task Force on Money Laundering (“FATF”), or whose subscription
funds are transferred from or through such a jurisdiction; (iii) a “Foreign
Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign bank that
does not have a physical presence in any country and that is not affiliated with

 

14



--------------------------------------------------------------------------------

a bank that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Section 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns.

 

The representations and warranties in Section 4.1 shall survive the termination
of this Agreement and such representations and warranties may not be waived by
any party hereto.

 

The representations and warranties set forth in this Section 4.1 shall survive
the sale, transfer and assignment of the Purchased Assets to the Buyer. Upon
discovery by the Seller or the Buyer of a breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice thereof to the other immediately upon obtaining knowledge
of such breach.

 

Section 4.2 Seller’s Representations and Warranties Regarding the Agreement and
the Loans.

 

The Seller hereby represents and warrants to the Buyer, as of each Purchase Date
that:

 

(a) Binding Obligation; Valid Transfer and Security Interest.

 

(i) This Agreement and each of the Sale Papers constitutes a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforceability may be limited by Insolvency Laws
and except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity) or by an implied covenant of
good faith and fair dealing.

 

(ii) This Agreement constitutes a valid sale, assignment and conveyance to the
Buyer of all right, title and interest of the Seller in, to and under the
Purchased Assets, and such transfer is free and clear of any Lien of any Person
claiming through or under the Seller or its Affiliates.

 

(b) Eligibility of Loans. As of each Purchase Date, (i) the Loan List delivered
in connection therewith is an accurate and complete listing in all material
respects of all the Loans and the other Purchased Assets transferred hereunder
as of such date and the information contained therein with respect to the
identity of such Loans and the other Purchased Assets and the amounts owing
thereunder is true and correct in all material respects as of such date, (ii)
each such Loan sold or contributed is an Eligible Loan, (iii) each such Loan and
the Seller’s interest in the Related Property and other related Purchased
Assets, has been transferred absolutely to the Buyer free and clear of any Lien
(other than Permitted Liens) and in compliance, in all material respects, with
all requirements of laws applicable to the Seller and (iv) with respect to each
such Loan and other related Purchased Assets, all consents, licenses, approvals
or authorizations of or registrations or declarations with any Governmental
Authority required to be obtained, effected or given by the Seller in connection
with the transfer of such Loan and the Related Property and other related
Purchased Assets to the Buyer have been duly obtained, effected or given and are
in full force and effect.

 

15



--------------------------------------------------------------------------------

(c) No Fraud. Each Loan was originated without any fraud or material
misrepresentation by the Seller or to the best of the Seller’s knowledge, on the
part of the Obligor.

 

(d) Representations; Covenants and Notice of Breach. The representations and
warranties set forth in this Sections 4.1 and 4.2 shall be true and correct and
the covenants set forth in Article VI to be performed shall have been performed,
in each case as of each Purchase Date and, further, shall survive the transfer
and assignment of the respective Loans, Related Property and other related
Purchased Assets, or interests therein, to the Buyer. Upon discovery by the
Seller or the Buyer of a breach of any of the foregoing representations and
warranties, the party discovering such breach shall give written notice thereof
to the other immediately upon obtaining knowledge of such breach.

 

Section 4.3 Representations and Warranties of the Buyer.

 

The Buyer hereby represents and warrants to the Seller, as of the Closing Date
and each Purchase Date, that:

 

(a) Organization and Good Standing; Power and Authority. The Buyer is a Delaware
statutory trust duly organized and validly existing in good standing under the
laws of the State of Delaware, and has full trust power, authority and legal
right to own its properties and conduct its business as such properties are
presently owned and such business is presently conducted, and to execute,
deliver and perform its obligations under this Agreement and each of the Sale
Papers.

 

(b) Due Qualification. The Buyer is duly qualified to do business and is in good
standing in the jurisdiction of its formation, and has obtained or will obtain
all necessary licenses and approvals, in each jurisdiction in which failure to
so qualify or to obtain such licenses and approvals would have a material
adverse effect on its ability to perform its obligations hereunder or under the
Sale Papers.

 

(c) Due Authorization. The execution and delivery of this Agreement and each of
the Sale Papers and the consummation of the transactions provided for herein or
therein have been duly authorized by the Buyer by all necessary trust action on
the part of the Buyer.

 

(d) Agreement Enforceable. This Agreement constitutes the legal, valid and
binding obligation of the Buyer enforceable against the Buyer in accordance with
its terms, except as such enforceability may be limited by Insolvency Laws and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).

 

(e) No Conflicts. The execution and delivery of this Agreement and each of the
Sale Papers, the performance of the transactions contemplated hereby or thereby
and the fulfillment of the terms hereof and thereof will not conflict with,
result in any breach of any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a material default
under, any material indenture, loan, agreement, mortgage, deed of trust, or
other instrument to which the Buyer is a party or by which it or any of its
property is bound.

 

(f) No Violation. The execution and delivery of this Agreement and each of the
Sale Papers, the performance of the transactions contemplated hereby and
thereby, and the fulfillment

 

16



--------------------------------------------------------------------------------

of the terms hereof and thereof (including, without limitation, the purchase of
Purchased Assets by the Buyer in accordance with the provisions of this
Agreement) will not conflict with or violate, in any material respect, any
requirements of law applicable to the Buyer.

 

(g) No Proceedings. Except as previously disclosed to the Deal Agent and each
Lender Agent in writing, there are no proceedings or investigations (formal or
informal) pending or, to the best knowledge of the Buyer, threatened against the
Buyer, before any court, regulatory body, administrative agency, or other
tribunal or governmental instrumentality (i) asserting the invalidity of this
Agreement or any of the Sale Papers, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or any of the Sale
Papers, or (iii) seeking any determination or ruling that could reasonably be
expected to be adversely determined, and if adversely determined, would
materially and adversely affect the performance by the Buyer of its obligations
under this Agreement or any of the Sale Papers.

 

(h) Separate Entity. The Buyer is operated as an entity with assets and
liabilities distinct from those of the Seller and any Affiliates thereof and has
not taken or refrained from taking and will not take or refrain from taking, as
applicable, any action such as would cause the representations and warranties
contained in Section 4.1(t)(i) - (xxviii) of the Loan Funding Agreement to be
untrue or inaccurate, and the Buyer hereby acknowledges that the Deal Agent, the
Conduit Lenders, the Institutional Lenders and the Swingline Lender under the
Loan Funding Agreement are entering into the transactions contemplated by the
Loan Funding Agreement in reliance upon the Buyer’s identity as a separate legal
entity from the Seller and from each Affiliate of the Seller.

 

ARTICLE V

 

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

Section 5.1 Custody of Loans.

 

The contents of each Loan File shall be held in the custody of the Collateral
Custodian under the terms of the Loan Funding Agreement for the benefit of the
Deal Agent, as agent for the Secured Parties.

 

Section 5.2 Filing.

 

On or prior to the Closing Date, the Seller shall cause the UCC financing
statement(s) referred to in Section 2.1(f) hereof to be filed.

 

Section 5.3 Name Change or Relocation.

 

(a) During the term of this Agreement, the Seller shall not change its name,
identity, structure, existence or location (as defined in Article 9 of the UCC)
without first giving at least 30 days’ prior written notice to the Buyer, the
Deal Agent and the Collateral Custodian.

 

(b) If any change in the Seller’s name, identity, structure, existence, location
(as defined in Article 9 of the UCC) or other action would make any financing or
continuation statement or notice of ownership interest or Lien relating to any
Purchased Asset seriously

 

17



--------------------------------------------------------------------------------

misleading within the meaning of applicable provisions of the UCC or any title
statute, the Seller, no later than five Business Days after the effective date
of such change, shall file such amendments as may be required or reasonably
advisable to preserve and protect the Buyer’s, the Deal Agent’s and the
Collateral Custodian’s interests in the Purchased Assets and the proceeds
thereof.

 

Section 5.4 Chief Executive Office.

 

During the term of this Agreement, and subject to the other terms and provisions
herein relating to changes in location, the Seller will maintain its chief
executive office in one of the States of the United States.

 

Section 5.5 Costs and Expenses.

 

The Seller hereby confirms that the Servicer will pay all reasonable costs and
disbursements in connection with the perfection and the maintenance of
perfection, as against all third parties, of the Buyer’s and the Secured
Parties’ right, title and interest in and to the Purchased Assets (including,
without limitation, the security interest in the Related Property related
thereto and the security interests provided for in the Loan Funding Agreement).

 

Section 5.6 Sale Treatment.

 

The Seller shall treat the transfer of Purchased Assets made hereunder for all
purposes (other than for federal income tax and financial accounting purposes)
as a sale and purchase on all of its relevant books, records, financial
statements and other applicable documents.

 

Section 5.7 Separateness from Buyer.

 

The Seller agrees to take or refrain from taking or engaging in with respect to
the Buyer each of the actions or activities specified in the “substantive
consolidation” opinion of Winston & Strawn (including any certificates of the
Seller attached thereto), delivered on the Closing Date, upon which the
conclusions therein are based.

 

ARTICLE VI

COVENANTS

 

Section 6.1 Seller Covenants.

 

The Seller hereby covenants that:

 

(a) Preservation of Corporate Existence. The Seller will preserve and maintain
its corporate existence, rights, franchises, qualifications and privileges in
the jurisdiction of its formation, and qualify and remain qualified in good
standing in each jurisdiction where the failure to maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have a Material Adverse Effect.

 

(b) Security Interests. Except for the transfers hereunder, the Seller will not
sell, pledge, assign or transfer to any other Person, or grant, create, incur,
assume or suffer to exist

 

18



--------------------------------------------------------------------------------

any Lien on any Loan transferred hereunder or, except for Permitted Liens, on
any Related Property or other Purchased Assets, whether now existing or
hereafter transferred hereunder, or any interest therein, and Seller will not
sell, pledge, assign or suffer to exist any Lien on any Purchased Asset. The
Seller will immediately notify the Buyer of the existence of any Lien on any
Loan transferred hereunder or on any Related Property or other Purchased Asset;
and the Seller shall defend the right, title and interest of the Buyer in, to
and under the Loans transferred hereunder and the Related Property or other
Purchased Asset, against all claims of third parties.

 

(c) Delivery of Collections. Consistent with the Buyer’s ownership of the
Purchased Assets, in the event the Seller shall receive any Collections in
respect of any Purchased Assets after the Purchase Date therefor, the Seller
shall (i) accept and hold such Collections in trust for the account and sole
benefit of the Buyer, (ii) have no equitable or beneficial interest therein and
(iii) deposit in the Collection Account promptly (but in no event later than two
Business Days after receipt) such Collections. Further, on or before the related
Purchase Date for any Purchased Asset, the Seller shall have instructed all
Obligors to make all payments in respect of all Loans included in the Collateral
to a Lock-Box or directly to the Lock-Box Account.

 

(d) Compliance with Law. The Seller hereby agrees to comply in all material
respects with all requirements of laws applicable to the Seller, the Loans and
the Related Property and the related Purchased Assets.

 

(e) Activities of the Seller. The Seller shall not engage in any business or
activity of any kind with the Buyer, or enter into any transaction or indenture,
mortgage, instrument, agreement, loan, lease or other undertaking with the
Buyer, which is not directly related to the transactions contemplated and
authorized by this Agreement, the other Sale Papers, and the Trust Agreement of
the Buyer.

 

(f) Guarantees. The Seller shall not become or remain liable, directly or
contingently, in connection with any Indebtedness or other liability of the
Buyer, whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise, except as contemplated by this Agreement and the other Sale Papers.

 

(g) Merger; Sales. The Seller shall not enter into any transaction of merger or
consolidation, or liquidate or dissolve itself (or suffer any liquidation or
dissolution), or acquire or, subject to Section 10.15 be acquired by any Person,
or convey, sell, lease or otherwise dispose of all or substantially all of its
property or business, except as provided for in this Agreement.

 

(h) ERISA Matters. The Seller will not (a) engage in any prohibited transaction
for which an exemption is not available or has not previously been obtained from
the United States Department of Labor; (b) permit to exist any accumulated
funding deficiency, as defined in Section 302(a) of ERISA and Section 412(a) of
the Code, or funding deficiency with respect to any Benefit Plan other than a
Multiemployer Plan; (c) fail to make any payments to an Multiemployer Plan that
the Seller may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto; (d) terminate any Benefit Plan
so as to result

 

19



--------------------------------------------------------------------------------

in any liability; or (e) permit to exist any occurrence of any reportable event
described in Title IV of ERISA that represents a material risk of a liability of
the Seller under ERISA or the Code.

 

Section 6.2 Delivery of Loan Files.

 

(a) The Seller shall deliver, on behalf of the Buyer, possession of all
“instruments” (within the meaning of Article 9 of the UCC) not constituting part
of “chattel paper” (within the meaning of Article 9 of the UCC) that evidence
any Purchased Asset set forth on a Loan List, including all Underlying Notes,
and all portions of the Loan Files to the Collateral Custodian on behalf of the
Secured Parties prior to the applicable Purchase Dates in each case endorsed in
blank without recourse; provided, however, that notwithstanding the foregoing,
with respect to any Pre-Positioned Loan to be purchased by the Seller with the
proceeds of an Advance or a Swingline Advance, the Seller shall (i) have a copy
of the executed Underlying Note faxed to the Collateral Custodian on the
applicable Purchase Date with the original to be received by the Collateral
Custodian within two Business Days after such Purchase Date and (ii) within ten
Business Days of the Purchase Date deliver all other portions of the Loan File
to the Collateral Custodian in each case endorsed in blank without recourse.
Pursuant to Section 7.10 of the Loan Funding Agreement, the Seller is required
to deliver such instruments and Loan Files to the Collateral Custodian for the
benefit of the Secured Parties. Accordingly, the Seller shall deliver possession
of all such instruments and Loan Files to the Collateral Custodian on behalf of
the Buyer and for the account of Deal Agent, as agent for the Secured Parties,
and agrees that such delivery shall satisfy the condition set forth in the first
sentence of this Section 6.2(a). The Seller shall also identify on the Loan List
(including any amendment thereof), whether by attached schedule or marking or
other effective identifying designation, all Purchased Assets that are not
evidenced by such instruments.

 

(b) Prior to the occurrence of a Termination Event or Servicer Termination
Event, the Collateral Custodian shall not record the Assignments of Mortgage
delivered pursuant to Section 6.2(a) and the definition of Loan Documents. Upon
the occurrence of a Termination Event or a Servicer Termination Event, the
Collateral Custodian shall cause to be recorded in the appropriate offices each
Assignment of Mortgage delivered to it with respect to all Purchased Assets
except those Purchased Assets covered by the proviso to the definition of
Assignment of Mortgage. Each such recording shall be at the expense of the
Servicer; provided, however, to the extent the Servicer does not pay such
expenses, the Collateral Custodian shall be reimbursed pursuant to the
provisions of Section 2.9.

 

Section 6.3 Release of Released Amounts.

 

Immediately upon the release to the Buyer by the Deal Agent of the Released
Amounts, the Buyer hereby irrevocably agrees to release to the Seller such
Released Amounts, which release shall be automatic and shall require no further
act by the Buyer; provided, that, the Buyer shall execute and deliver such
instruments of release and assignment, or otherwise confirming the foregoing
release of any Released Amounts, as may be reasonably requested by the Seller.

 

20



--------------------------------------------------------------------------------

ARTICLE VII

REPURCHASE OBLIGATION

 

Section 7.1 Repurchase of Ineligible Loans.

 

(a) In the event of a breach of any representation or warranty set forth in
Section 4.2 with respect to a Loan or other Purchased Asset transferred
hereunder (each such Loan, Related Property and other Related Purchased Asset,
an “Ineligible Loan”), no later than 30 days after the earlier of (i) knowledge
of such breach on the part of the Seller and (i) receipt by the Seller of
written notice thereof given by the Buyer, the Seller shall either (a)
repurchase each such Ineligible Loan to which such breach relates on the terms
and conditions set forth below, or (b) substitute for such Ineligible Loan a
Substitute Loan; provided, however, that no such repurchase shall be required to
be made with respect to such Ineligible Loan (and such Loan shall cease to be an
Ineligible Loan) if, on or before the expiration of such 30 day period, the
representations and warranties in Section 4.2 with respect to such Ineligible
Loan shall be made true and correct in all material respects with respect to
such Ineligible Loan as if such Ineligible Loan had been transferred to the
Buyer on such day. Notwithstanding anything contained in this Section 7.1 to the
contrary, in the event a of breach of any representation and warranty set forth
in Section 4.2 with respect to each Loan, Related Property and other related
Purchased Assets having been (A) conveyed to the Buyer free and clear of any
Lien of any Person claiming through or under the Seller and its Affiliates and
(B) in compliance, in all material respects, with all requirements of laws
applicable to the Seller, immediately upon the earlier to occur of the discovery
of such breach by the Seller or receipt by the Seller of written notice of such
breach given by the Buyer, the Seller shall repurchase and the Buyer shall
convey, free and clear of any Lien created pursuant to this Agreement or the
Loan Funding Agreement, all of the Buyer’s right, title and interest in such
Ineligible Loan, and the Buyer shall, in connection with such conveyance and
without further action, be deemed to represent and warrant that it has the
corporate authority and has taken all necessary corporate action to accomplish
such conveyance, but without any other representation or warranty, express or
implied. In the foregoing instances, the Seller shall repurchase each such
Ineligible Loan and on and after the date of such repurchase, each Ineligible
Loan so repurchased shall not be included in the pool of Purchased Assets. In
consideration of any such repurchase the Seller shall, on the date of repurchase
of such Ineligible Loan, remit to the Buyer in immediately available funds an
amount equal to the Retransfer Price therefor. Upon each repurchase of such
Ineligible Loan, the Buyer shall automatically and without further action be
deemed to transfer, assign and set-over to the Seller all the right, title and
interest of the Buyer in, to and under such Ineligible Loan and all monies due
or to become due with respect thereto, all proceeds thereof and all rights to
security for any such Ineligible Loan, and all proceeds and products of the
foregoing. The Buyer shall, at the sole expense of the Seller, execute such
documents and instruments of transfer as may be prepared by the Seller and take
such other actions as shall reasonably be requested by the Seller to effect the
transfer of such Ineligible Loan pursuant to this Section 7.1.

 

(b) The Seller hereby agrees that (i) if any real property collateral securing
any Purchased Asset becomes the subject of any claims, proceedings, Liens or
encumbrances with respect to any material violation or claimed material
violation of any federal or state environmental laws or regulations or (ii) in
the event of a breach of a representation and warranty in Section 4.1(cc), such
Purchased Assets shall for all purposes hereunder be, at and following the time
of discovery by the Seller, the Buyer, the Deal Agent or any Secured Party of
such fact, deemed an Ineligible Loan, and the Seller shall either (1) repurchase
such Ineligible Loan or (2) substitute for such Ineligible Loan a Substitute
Loan. Such Ineligible Loan shall otherwise be

 

21



--------------------------------------------------------------------------------

treated in accordance with Section 7.1(a) above and shall be subject to the same
remedial and recourse provisions hereunder as other Purchased Assets determined
to be Ineligible Loans hereunder.

 

Section 7.2 Substitution of Loans.

 

On any day prior to the occurrence of a Termination Event (and after the
Termination Date at the discretion of the Buyer), the Seller may, subject to the
conditions set forth in this Section 7.2 and subject to the other restrictions
contained herein, replace any Loan included in the Purchased Assets with one or
more Eligible Loans (each, a “Substitute Loan”), provided that no such
replacement shall occur unless each of the following conditions is satisfied as
of the date of such replacement and substitution:

 

(a) the Seller has recommended to the Buyer (with a copy to the Deal Agent and
the Collateral Custodian) in writing that the Loan included in the Purchased
Assets to be replaced should be replaced (each a “Replaced Loan”);

 

(b) each Substitute Loan is an Eligible Loan on the date of substitution;

 

(c) the aggregate Outstanding Loan Balance of such Substitute Loans shall be
equal to or greater than the aggregate Outstanding Loan Balance of the Replaced
Loans;

 

(d) all representations and warranties of the Seller contained in Sections 4.1
and 4.2 shall be true and correct as of the date of substitution of any such
Substitute Loan;

 

(e) the substitution of any Substitute Loan does not cause a Termination Event
or Unmatured Termination Event to occur;

 

(f) as of any date of determination, the sum of the Outstanding Loan Balances of
all Substitute Loans does not exceed 20% of the highest Aggregate Outstanding
Loan Balance of any month during the 12 month period immediately preceding such
date of determination;

 

(g) as of any date of determination, the sum of the Outstanding Loan Balances of
all Substitute Loans substituted for Defaulted Loans, Charged-Off Loans and
Loans subject to a Warranty Event shall not exceed 10% of the highest Aggregate
Outstanding Loan Balance of any month during the 12 month period immediately
preceding such date of determination;

 

(h) the remaining maturity of the Substitute Loan is less than or equal to the
remaining maturity of the Replaced Loan;

 

(i) the Weighted Average Life of such Substitute Loan is less than or equal to
that of the Replaced Loan;

 

(j) no adverse selection procedures shall have been employed in the selection of
such Substitute Loan from the Seller’s portfolio;

 

22



--------------------------------------------------------------------------------

(k) all actions or additional actions (if any) necessary to perfect the security
interest and assignment of such Substitute Loan and related Collateral to the
Buyer shall have been taken as of or prior to the Substitution Date;

 

(l) the Eligible Risk Rating of the Substitute Loan is equal to or higher than
the Replaced Loan;

 

(m) the Loan Rate on the Substitute Loan is not less than the Loan Rate on the
Loan to be replaced and reconveyed to the Originator in exchange for such
Substitute Loan;

 

(n) the total interest rate (inclusive of any deferred interest component) of
the Substitute Loan is greater than or equal to the total interest rate on the
Loan to be replaced and reconveyed to the Originator in exchange for such
Substitute Loan; and

 

(o) the Seller shall deliver to the Buyer on the date of such substitution a
certificate of a Responsible Officer certifying that each of the foregoing is
true and correct as of such date.

 

In addition, the Seller shall in connection with such substitution deliver to
the Collateral Custodian the related Loan Documents. In connection with any such
substitution, the Buyer, shall, automatically and without further action, be
deemed to transfer to the Seller, free and clear of any Lien created in favor of
the Buyer, all of the right, title and interest of the Buyer, in, to and under
such Replaced Loan, but without any representation and warranty of any kind,
express or implied.

 

Section 7.3 Deemed Collections.

 

If on any day the Buyer does not own or have a valid and perfected first
priority security interest in any Loan and Related Property included in the
Purchased Assets (subject to Permitted Liens), upon the earlier of the Seller’s
receipt of notice from the Buyer or the Deal Agent, or the Seller’s becoming
aware thereof, and the Seller’s failure to cure such breach within 30 days (if
cure is reasonably possible and otherwise immediately upon receipt of notice or
upon the Seller becoming aware), the Seller shall be deemed to have received on
such day a collection (a “Deemed Collection”) of such Loan in full and shall on
such day pay to the Buyer, an amount equal to the Outstanding Loan Balance of
such Loan plus accrued and unpaid interest thereon, plus any other costs and
expenses related to the retransfer of such Loan and any Related Property
contemplated by this Section 7.3. In connection with any such Deemed Collection,
the Buyer, shall automatically and without further action (unless otherwise
necessary or requested by the Seller) be deemed to release the Lien on such Loan
and any Related Property created by this Agreement in favor of the Buyer and
transfer to the Seller, free and clear of any Lien created by the Buyer, all of
the right, title and interest of the Buyer, in, to, and under the Loan and
Related Property with respect to which the Buyer has received such Deemed
Collection, but without any recourse, representation and warranty of any kind,
express or implied.

 

23



--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS PRECEDENT

 

Section 8.1 Conditions to the Buyer’s Obligations Regarding Loans.

 

The obligations of the Buyer to purchase Purchased Assets from the Seller on any
Purchase Date shall be subject to the satisfaction of the following conditions:

 

(a) all representations and warranties of the Seller contained in Sections 4.1
and 4.2 shall be true and correct in all material respects on and as of such day
as though made on and as of such date;

 

(b) on and as of such date, the Seller shall have performed all obligations
required to be performed by it on or prior to such day pursuant to the
provisions of this Agreement;

 

(c) no event has occurred and is continuing, or would result from such purchase
that constitutes a Termination Event or Unmatured Termination Event;

 

(d) no law or regulation shall prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the making of any such purchase by the Buyer in
accordance with the provisions hereof; and

 

(e) all corporate and legal proceedings and all instruments in connection with
the transactions contemplated by this Agreement shall be satisfactory in form
and substance to the Buyer, and the Buyer shall have received from the Seller
copies of all documents (including, without limitation, records of corporate
proceedings, approvals and opinions) relevant to the transactions herein
contemplated as the Buyer may reasonably have requested.

 

ARTICLE IX

TERM AND TERMINATION

 

Section 9.1 Termination.

 

(a) This Agreement shall commence as of the date of execution and delivery
hereof and shall continue in full force and effect until the Collection Date;

 

(b) Notwithstanding any provisions contained herein to the contrary, the
Seller’s representations, covenants and obligations set forth in Article IV, V,
VI, and VII create and constitute the continuing obligation of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until the Collection Date; provided, however, that the rights and remedies with
respect to any breach of any representation and warranty made or deemed made by
the Seller pursuant to Articles III and IV and the provisions of Section 7.1,
7.2 and 7.3, the indemnification and payment provisions of Sections 10.17 and
10.18 and the provisions of Sections 10.5, 10.6, 10.7, 10.9, 10.10, 10.13, 10.15
and 10.16 shall be continuing and shall survive any termination of this
Agreement.

 

24



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS PROVISIONS

 

Section 10.1 Amendment.

 

This Agreement and the rights and obligations of the parties hereunder may not
be amended, waived or changed orally, but only by an instrument in writing
signed by the Buyer and the Seller and consented to in writing by the Deal
Agent. The Buyer shall provide not less than ten Business Days prior written
notice of any such amendment to the Deal Agent.

 

Section 10.2 Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY AGREES TO THE
JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK. EACH OF
THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS,
AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

Section 10.3 Notices.

 

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including email communication and
communication by facsimile copy) and mailed, emailed, transmitted or delivered,
as to each party hereto, at its address set forth below or at such other address
as shall be designated by such party in a written notice to the other party
hereto. All such notices and communications shall be effective upon receipt, or
in the case of (a) notice by mail, five days after being deposited in the United
States mail, first class postage prepaid, (b) notice by telex, when telexed
against receipt of answer back, or (c) notice by facsimile copy, when verbal
communication of receipt is obtained.

 

  (a) In the case of notice to the Buyer, to:

 

ACS Funding Trust I

c/o American Capital Strategies, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, MD 20814

Attention: Compliance Officer

Facsimile No.: (301) 654-6714

Confirmation No.: (301) 951-6122

 

  (b) In the case of notice to the Seller, to:

 

American Capital Strategies, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, MD 20814

Attention: Compliance Officer

Facsimile No.: (301) 654-6714

Confirmation No.: (301) 951-6122

 

25



--------------------------------------------------------------------------------

  (c) In the case of notice to the Deal Agent, to:

 

Wachovia Capital Markets, LLC

One Wachovia Center, Mail Code: NC06010

Charlotte, North Carolina 28288

Attention: Conduit Administration

Facsimile No.: (704) 383-7979

Confirmation No.: (704) 374-6230

email: cp.conduits@wachovia.com

           scp.mmloans@wachovia.com

 

Section 10.4 Severability of Provisions.

 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement or any of the Sale Papers shall for any reason whatsoever be held
invalid, then such covenants, agreements, provisions, or terms shall be deemed
severable from the remaining covenants, agreements, provisions, or terms of this
Agreement and the Sale Papers and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or any of the Sale
Papers.

 

Section 10.5 Assignment.

 

(a) Notwithstanding anything to the contrary contained herein, this Agreement
may not be assigned by the Buyer or the Seller except as permitted by this
Section 10.5. Simultaneously with the execution and delivery of this Agreement,
the Buyer shall hereby assign all of its right, title and interest herein to the
Deal Agent, as agent for the Secured Parties under the Loan Funding Agreement,
as provided in the Loan Funding Agreement, to which assignment the Seller hereby
expressly consents. The Seller agrees that the Deal Agent, as agent for the
Secured Parties under the Loan Funding Agreement, and the Secured Parties shall
be third party beneficiaries hereof. The Deal Agent, as agent for the Secured
Parties under the Loan Funding Agreement, may enforce the provisions of this
Agreement, exercise the rights of the Buyer and enforce the obligations of the
Seller hereunder as provided in the Loan Funding Agreement. This Agreement may
not be assigned by the Seller except in connection with a merger or
consolidation of the Seller with or into, or disposition of the Seller’s
properties and assets to, another Person; provided, however, that any such
merger, consolidation or disposition shall satisfy the requirements of Section
10.13, and shall be upon not less than ten Business Days’ prior written notice
to the Buyer and the Deal Agent.

 

(b) The Seller acknowledges that, pursuant to the Loan Funding Agreement, the
Buyer shall assign its rights of indemnity granted hereunder to the Deal Agent,
the Conduit Lenders, the Institutional Lenders, the Swingline Lender, the other
Secured Parties, the Backup

 

26



--------------------------------------------------------------------------------

Servicer and the Collateral Custodian. Upon such assignment, (i) the Deal Agent,
the Conduit Lenders, the Institutional Lenders, the Swingline Lender, the other
Secured Parties, the Backup Servicer and the Collateral Custodian as applicable,
shall have all rights of the Buyer hereunder and may in turn assign such rights,
and (ii) the obligations of the Seller under Section 10.18 shall inure to the
Deal Agent, the Conduit Lenders, the Institutional Lenders, the Swingline
Lender, the other Secured Parties, the Backup Servicer and the Collateral
Custodian. The Seller agrees that, upon such assignment, the Deal Agent, the
Conduit Lenders, the Institutional Lenders, the Swingline Lender, the other
Secured Parties, the Backup Servicer and the Collateral Custodian or the
assignee of any such Person, as applicable, may enforce directly, without
joinder of the Buyer, the indemnities set forth in Section 10.18.

 

(c) In connection with any permitted assignment of this Agreement by the Seller,
the Seller shall deliver to the Buyer and the Deal Agent an Officer’s
Certificate that such assignment complies with this Section 10.5, and shall
cause such assignee to execute an agreement supplemental hereto, in form and
substance satisfactory to the Seller, pursuant to which such assignee shall
expressly assume and agree to the performance of every covenant and obligation
of the Seller hereunder, to provide for the delivery of an Opinion of Counsel
that such supplemental agreement is legal, valid and binding with respect to
such assignee, and to take such other actions and execute such other instruments
as may reasonably be required to effectuate such assignment.

 

Section 10.6 Further Assurances.

 

The Buyer and the Seller agree to do and perform, from time to time, any and all
acts and to execute any and all further instruments required or reasonably
requested by the other party more fully to effect the purposes of this Agreement
and the Sale Papers, including, without limitation, the execution of any
financing statements, continuation statements, termination statements, releases
or equivalent documents relating to the Purchased Assets for filing under the
provisions of the UCC or other applicable laws of any applicable jurisdiction.

 

Section 10.7 No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the Buyer or
the Seller, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privilege provided by law.

 

Section 10.8 Counterparts.

 

This Agreement may be executed in two or more counterparts including facsimile
transmission thereof (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument.

 

27



--------------------------------------------------------------------------------

Section 10.9 Binding Effect; Third-Party Beneficiaries.

 

Except as otherwise specifically provided herein, the parties hereto hereby
manifest their intent that no third party, other than the Deal Agent and each
Secured Party shall be deemed a third party beneficiary of this Agreement, and
specifically that the Obligors are not third party beneficiaries of this
Agreement.

 

Section 10.10 Liabilities to Obligors.

 

No obligation or liability to any Obligor under any of the Loans is intended to
be assumed by the Buyer, the Deal Agents and the Secured Parties, under or as a
result of this Agreement and the transactions contemplated hereby.

 

Section 10.11 Merger and Integration.

 

Except as specifically stated otherwise herein, this Agreement, together with
the Loan Funding Agreement and the other Transaction Documents, to the extent
that a party is a signatory thereto, sets forth the entire understanding of the
parties relating to the subject matter hereof, there are no other agreements
between the parties for transactions relating to or similar to the transactions
contemplated by this Agreement, and all prior understandings, written or oral,
are superseded by this Agreement. This Agreement may not be modified, amended,
waived or supplemented except as provided herein.

 

Section 10.12 Headings.

 

The headings of the various Articles and Sections herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

 

Section 10.13 No Bankruptcy Petition; Disclaimer.

 

(a) Each of the Seller and the Buyer covenants and agrees that, prior to the
date that is one year and one day (or such longer preference period as shall
then be in effect) after the Collection Date, it will not institute against the
Buyer, or join any other Person in instituting against the Buyer, any Insolvency
Proceeding under the laws of the United States or any state of the United
States. This Section 10.13 will survive the termination of this Agreement.

 

The provisions of this Section 10.13 shall be for the third party benefit of
those entitled to rely thereon, including the Deal Agent and the Secured
Parties, and shall survive the termination of this Agreement.

 

Section 10.14 Schedules and Exhibits.

 

The schedules and exhibits attached hereto and referred to herein shall
constitute a part of this Agreement and are incorporated into this Agreement for
all purposes.

 

Section 10.15 Merger or Consolidation of, or Assumption of the Obligations of,
the Seller.

 

(a) Subject to Section 10.15(b), the Seller will keep in full force and effect
its existence, rights and franchises as a Delaware corporation, and the Seller
will obtain and

 

28



--------------------------------------------------------------------------------

preserve its qualification to do business as a foreign corporation in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement and of any of the Loans and to
perform its duties under this Agreement.

 

(b) The Seller shall not consolidate or merge with or into, or sell, lease or
transfer all or substantially all of its assets to, any other Person, unless in
the case of any such action (i) no Termination Event or Material Adverse Effect
would occur or be reasonably likely to occur as a result of such transaction,
(ii) the Buyer and the Deal Agent provide their prior written consent to such
transaction and (iii) such Person executes and delivers to the Deal Agent an
agreement by which such Person assumes the obligations of the Seller hereunder
and under the other Transaction Documents to which it is a party, or confirms
that such obligations remain enforceable against it, together with such
certificates and opinions of counsel as the Deal Agent may reasonably request.

 

Section 10.16 [Reserved.]

 

Section 10.17 Costs, Expenses and Taxes.

 

(a) The Seller agrees to pay on demand all costs and expenses of the Buyer
incurred in connection with the preparation, execution, delivery, administration
(including periodic auditing), amendment or modification of, or any waiver or
consent issued in connection with, this Agreement and the other documents to be
delivered hereunder or in connection herewith to which the Seller is a party,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Buyer with respect thereto and with respect to advising the
Buyer as to its rights and remedies under this Agreement and the other documents
to be delivered hereunder or in connection herewith to which the Seller is a
party, and all costs and out-of-pocket expenses, if any (including reasonable
counsel fees and expenses), incurred by the Buyer in connection with the
enforcement of this Agreement and the other documents to be delivered hereunder
or in connection herewith to which the Seller is a party.

 

(b) The Seller shall pay on demand any and all stamp, sales, excise and other
taxes (excluding income and franchise taxes of the Buyer) and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of this Agreement or any agreement or other document delivered in
connection with this Agreement.

 

(c) The Seller shall pay on demand all other costs, expenses and taxes
(excluding income taxes) (“Other Costs”), including, without limitation, all
reasonable costs and expenses incurred by the Deal Agent in connection with
periodic audits of the Borrower’s or the Servicer’s books and records, the cost
of rating VFCC’s commercial paper by independent financial rating agencies,
which are incurred as a result of the execution of this Agreement, and the
amount of any taxes and insurance due and unpaid by an Obligor with respect to
any Transferred Loan or Related Property and any fees and expenses agreed to be
borne by the Buyer under Section 7.16(b) of the Loan Funding Agreement.

 

Section 10.18 Indemnities by the Seller.

 

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Seller hereby agrees to indemnify the Buyer, the Deal
Agent, the

 

29



--------------------------------------------------------------------------------

Backup Servicer, the Collateral Custodian, any Secured Party or its assignee and
each of their respective Affiliates and officers, directors, employees and
agents thereof (collectively, the “Indemnified Parties”), forthwith on demand,
from and against any and all damages, losses, claims, liabilities and related
costs and expenses, including reasonable attorneys’ fees and disbursements (all
of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by, any such Indemnified Party or other non-monetary
damages of any such Indemnified Party any of them arising out of or as a result
of this Agreement, excluding, however, Indemnified Amounts to the extent
resulting from gross negligence or willful misconduct on the part of any
Indemnified Party.

 

(b) Any amounts subject to the indemnification provisions of this Section 10.18
shall be paid by the Seller to the Indemnified Party within two Business Days
following such Person’s demand therefor.

 

(c) If for any reason the indemnification provided above in this Section 10.18
is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then the Seller, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and the Seller, on
the other hand but also the relative fault of such Indemnified Party as well as
any other relevant equitable considerations.

 

(d) The obligations of the Seller under this Section 10.18 shall survive the
removal of the Deal Agent, the Backup Servicer or the Collateral Custodian and
the termination of this Agreement.

 

(e) The parties hereto agree that the provisions of Section 10.18 shall not be
interpreted to provide recourse to the Seller against loss by reason of the
bankruptcy, insolvency or lack of creditworthiness of or nonpayment by an
Obligor on any Loan.

 

Section 10.19 Recourse Against Certain Parties.

 

(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Seller as contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any administrator of the Seller or any
incorporator, officer, employee, shareholder or director of the Seller or of any
such administrator, as such, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that the agreements of the Seller contained in
this Agreement and all of the other agreements, instruments and documents
entered into by it pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of the Seller, and that no personal liability
whatsoever shall attach to or be incurred by any administrator of the Seller or
any incorporator, officer, employee, shareholder or director of the Seller or of
any such administrator, as such, or any other them, under or by reason of any of
the obligations, covenants or agreements of the Seller contained in this
Agreement or in any other such instruments, documents or agreements, or that are
implied therefrom, and that any and all personal liability of every such
administrator of the

 

30



--------------------------------------------------------------------------------

Seller and each incorporator, officer, employee or director of the Seller or of
any such administrator, or any of them, for breaches by the Seller of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement. The provisions of this Section 10.19(a) shall survive the termination
of this Agreement.

 

(b) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Buyer as contained in this Agreement or any other agreement,
instrument or document entered into by it pursuant hereto or in connection
herewith shall be had against any administrator of the Buyer or any
incorporator, officer, employee, shareholder or director of the Buyer or of any
such administrator, as such, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that the agreements of the Buyer contained in
this Agreement and all of the other agreements, instruments and documents
entered into by it pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of the Buyer, and that no personal liability
whatsoever shall attach to or be incurred by any administrator of the Buyer or
any incorporator, officer, employee, shareholder or director of the Buyer or of
any such administrator, as such, or any other them, under or by reason of any of
the obligations, covenants or agreements of the Buyer contained in this
Agreement or in any other such instruments, documents or agreements, or that are
implied therefrom, and that any and all personal liability of every such
administrator of the Buyer and each incorporator, officer, employee or director
of the Buyer or of any such administrator, or any of them, for breaches by the
Buyer of any such obligations, covenants or agreements, which liability may
arise either at common law or at equity, by statute or constitution, or
otherwise, is hereby expressly waived as a condition of and in consideration for
the execution of this Agreement. The provisions of this Section 10.19(b) shall
survive the termination of this Agreement.

 

(c) From and after the Closing Date, the Buyer shall have the right, in its
discretion, to direct all Obligors to henceforth direct their payments to the
respective Obligor Account.

 

Section 10.20 Sharing of Payments on Loans Subject to Retained Interest
Provisions.

 

(a) With respect to any Loan (including, without limitation, any Revolving Loan)
included in the Purchased Assets subject to the Retained Interest provisions of
this Agreement, the Buyer will own only the principal portion of such Loans
outstanding as of the applicable Cut-off Date. Principal Collections received by
the Servicer on any such Loan will be allocated first to the portion of such
Loan owned by the Buyer, until the principal amount of such portion is reduced
to zero, and then to the portion not owned by the Buyer; provided, however, (i)
if a payment with respect to such Loan is Delinquent beyond any applicable grace
period, (ii) a Termination Event occurs or (iii) a Servicer Termination Event
occurs, then Principal Collections received on (x) the applicable Loan (in the
case of clause (i) above) or (y) all the Loans included in the Purchased Assets
subject to the Retained Interest provisions of this Agreement (in the case of
clauses (ii) or (iii) above) will be allocated between the portion not

 

31



--------------------------------------------------------------------------------

owned by the Buyer and the portion owned by the Buyer, pro rata based upon the
outstanding principal amount of each such portion.

 

(b) With respect to any Loan (including, without limitation, any Revolving Loan)
included in the Purchased Assets subject to the Retained Interest provisions of
this Agreement, Interest Collections received by the Servicer on those Loans
will be allocated between the portion owned by the Buyer and the portion not
owned by the Buyer on a pro rata basis according to the outstanding principal
amount of each such portion.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Seller have caused this Agreement to be
duly executed by their respective officers as of the day and year first above
written.

 

ACS FUNDING TRUST I, as the Buyer By:  

/s/ Malon Wilkus

Name:  

Malon Wilkus

Title:  

Beneficiary Trustee

ACS Funding Trust I

c/o American Capital Strategies, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention: Malon Wilkus, Beneficiary Trustee

Facsimile No.: (301) 654-6714

Confirmation No.: (301) 951-6122

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Seller

By:  

/s/ John Erickson

Name:  

John Erickson

Title:  

Executive Vice President, Chief Financial

Officer and Secretary

American Capital Strategies, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention:

 

Compliance Officer

Facsimile No.:

 

(301) 654-6714

Confirmation No.:

 

(301) 951-6122

 

S-1



--------------------------------------------------------------------------------

Acknowledge and Agreed to:

 

WACHOVIA CAPITAL MARKETS, LLC

as the Deal Agent

By:  

/s/ Paul A. Burkhart

Name:  

Paul A. Burkhart

Title:  

Vice President

Wachovia Capital Markets, LLC

One Wachovia Center, Mail Code: NC0600

Charlotte, North Carolina 28288

Attention:

 

Conduit Administration

Facsimile No.:

 

(704) 383-7979

Telephone No.:  

(704) 374-6230

 

S-2



--------------------------------------------------------------------------------

SCHEDULE I

 

LOAN LIST

 

[to be delivered for initial Purchase]

 



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF SALE ASSIGNMENT

 

SALE ASSIGNMENT, dated as of                             , from AMERICAN CAPITAL
STRATEGIES, LTD., a Delaware corporation (the “Seller”), to ACS FUNDING TRUST I,
a Delaware statutory trust (the “Buyer”).

 

1. We refer to the Second Amended and Restated Purchase and Sale Agreement,
dated as of August 10, 2004 (as amended, modified, supplemented or restated from
time to time, the “Agreement”), by and between the Seller and the Buyer. All
capitalized terms used herein shall have the meanings set forth in the
Agreement.

 

2. On the terms and subject to the conditions set forth in this Agreement, on
each Purchase Date, the Seller hereby sells, assigns, sets over and otherwise
conveys, and the Buyer hereby purchases and takes from the Seller all right,
title, and interest, whether now owned or hereafter acquired or arising, and
wherever located, of the Seller in and to the property described in clauses (i)
through (viii) below and all accounts, cash and currency, chattel paper,
tangible chattel paper, electronic chattel paper, copyrights, copyright
licenses, equipment, fixtures, contract rights, general intangibles,
instruments, certificates of deposit, certificated securities, uncertificated
securities, financial assets, security entitlements, commercial tort claims,
deposit accounts, inventory, investment property, letter-of-credit rights,
software, supporting obligations, accessions, and other property consisting of,
arising out of, or related to any of the following (in each case excluding the
Retained Interest and the Excluded Amounts) (collectively, the “Purchased
Assets”):

 

(i) the Loans that are identified by the Seller as of the initial Cut-off Date,
which are listed on Schedule I hereto, and the Loans that are listed on Schedule
I to any Assignment, and all monies due or to become due in payment of such
Loans on and after the related Cut-Off Date, including but not limited to all
Collections and all obligations owed to the Seller in connection with such
Loans;

 

(ii) any Related Property securing or purporting to secure such Loans (to the
extent the Seller, other than solely in its capacity as collateral agent under
any loan agreement with an Obligor, has been granted a Lien thereon) including
all proceeds from any sale or other disposition of such Related Property;

 

(iii) all security interests, liens, guaranties, warranties, letters of credit,
accounts, bank accounts, mortgages or other encumbrances and property subject
thereto from time to time purporting to secure or support payment of such Loans,
together with all UCC financing statements or similar filings signed by an
Obligor relating thereto;

 

(iv) all claims (including “claims” as defined in Bankruptcy Code § 101(5)),
suits, causes of action, and any other right of the Seller, whether known or
unknown, against the related Borrower, the related Obligors, if any, or any of
their respective Affiliates, agents, representatives, contractors, advisors, or
any other Person that in any way is based upon, arises out of or is related to
any of the foregoing, including, to the

 

A-1



--------------------------------------------------------------------------------

extent permitted to be assigned under applicable law, all claims (including
contract claims, tort claims, malpractice claims, and claims under any law
governing the purchase and sale of, or indentures for, securities), suits,
causes of action, and any other right of the Seller against any attorney,
accountant, financial advisor, or other Person arising under or in connection
with the related Loan Documents;

 

(v) all cash, securities, or other property, and all setoffs and recoupments,
received or effected by or for the account of the Seller under such Loans
(whether for principal, interest, fees, reimbursement obligations, or otherwise)
after the related Cut-Off Date, including all distributions obtained by or
through redemption, consummation of a plan of reorganization, restructuring,
liquidation, or otherwise of any related Obligor or the related Loan Documents,
and all cash, securities, interest, dividends, and other property that may be
exchanged for, or distributed or collected with respect to, any of the
foregoing;

 

(vi) all Insurance Policies;

 

(vii) the Loan Documents with respect to such Loans;

 

(viii) the Collection Account, each Lock-Box and all Lock-Box Accounts, together
with all funds held in or credited to such accounts, and all certificates and
instruments, if any, from time to time representing or evidencing each of the
foregoing or such funds (to the extent of the Seller’s interest therein, if
any); and

 

(ix) all income and proceeds of the foregoing.

 

3. Simultaneously with the execution and delivery hereof the Seller has
delivered to or at the direction of the Buyer such endorsements and assignments,
made without recourse, of the Loan Files as are necessary to properly complete
the absolute assignment of the Purchased Assets to the Buyer.

 

4. THIS CERTIFICATE OF ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CHOICE OF LAW PROVISIONS.

 

IN WITNESS WHEREOF, the Seller has caused this Assignment to be executed by its
authorized officer as of the date first above written.

 

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Seller

By:     Name:     Title:    

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

 

[FORM OF ]

 

NOTICE OF SALE

 

AMERICAN CAPITAL STRATEGIES, LTD.

 

I,                                         
                                         ,                                  of
American Capital Strategies, Ltd., a Delaware corporation, as the seller
(together with its successors and assigns in such capacity, the “Seller”) hereby
certify that, with respect to that certain Second Amended and Restated Purchase
and Sale Agreement (as amended, modified, supplemented or restated from time to
time, the “Agreement”), dated as of August 10, 2004, by and between the Seller,
and ACS Funding Trust I, a Delaware statutory trust, as the buyer (together with
its successors and assigns in such capacity, the “Buyer”).

 

Seller hereby certifies as follows:

 

1. The Purchase to be made will be in accordance with the following terms:

 

(a) The aggregate Purchase Price of such Purchase shall be
$                    .

 

(b) The date of such Purchase shall be                                 .

 

2. The representations and warranties contained in Sections 4.1 and 4.2 of the
Agreement are true and correct as though made on the date thereof.

 

3. On and as of such day, Seller has each performed in all material respects all
of the agreements contained in the Agreement and all other Transaction Documents
to which it is a party, to be performed by Seller at or prior to such day.

 

4. No law, rule or regulation prohibits, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
prohibits or enjoins, the making of such Purchase.

 

IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be duly
executed this 10th day of August, 2004.

 

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Seller

By:     Name:     Title:    

 

B-1